TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00194-CV



                                  Blake B. Naleid, Appellant

                                              v.

                  Deutsche Bank National Trust Company, as Trustee for
                 Morgan Stanley Mortgage Loan Trust 2004-8AR, Appellee


              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       NO. C-1-CV-12-006711, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Blake B. Naleid has filed an unopposed motion to dismiss this appeal.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: August 23, 2013